     Case 19-18876 Doc 40-3 Filed 04/17/20 Entered 04/17/20 15:19:02                                    Desc
               Statement Accompanying Relief From Stay Page 1 of 1



                                    REQUIRED STATEMENT TO ACCOMPANY
                                       ALL MOTIONS TO MODIFY STAY


All Cases: Debtor(s) Richard C Jackson                               Case No. 19-18876              Chapter 13

All Cases: Moving Creditor Wells Fargo Bank, N.A.                    Date Case Filed July 3, 2019

Nature of Relief Sought:    Lift Stay        Annul Stay           Other (describe) Dismissal


Chapter 13: Date of Confirmation Hearing                             or Date Plan Confirmed September 24, 2019

1.       Collateral
        a.        Home 1117 N Waller Ave, Chicago, IL 60651
        b.        Car Year, Make and Model
        c.        Other (describe)

2.      Balance owed as of April 14, 2020 is $ 206,259.48
        Total of all other liens against collateral $8,495.00 upon information and belief

3.      In chapter 13 cases, attach a payment history listing the amount and dates of all payments received from the
        debtor(s) post-petition:

4.      Estimated Value of Collateral (must be supplied in all cases) $ 354,000.00

5.      Default
        a.      Pre-Petition Default
                 Number of months _1__          Amount $1,617.47 _____________

        b.        Post-Petition Default
                 i.      On direct payments to the moving creditor
                         Number of months 4 Amount $6,356.00
                 ii.     On payments to the Standing Chapter 13 Trustee
                         Number of months __N/A___ Amount $N/A_____________

6.      Other Allegations
        a.        Lack of Adequate Protection § 362 (d) (1)
                 i.        No Insurance _________
                 ii.       Taxes Unpaid __________ Amount $ _________
                 iii.      Rapidly depreciating asset _________
                 iv.       Other (describe) ____________

        b.       No Equity and not Necessary for an Effective Reorganization § 362 (d) (2) ________

        c.        Other “Cause” § 362 (d) (1)
                 i.       Bad Faith (describe) __________
                 ii.      Multiple filings __________
                 iii      Other (describe) __________

        d.        Debtor's Statement of Intention regarding the collateral
                 i.           Reaffirm                ii.         Redeem
                 iii.         Surrender               iv.         No Statement of Intention Filed


        Date:    April 17, 2020                                 /s/ Michael N. Burke
                                                                Counsel for Movant
